Exhibit 10.2

 

November 19, 2008

 

Cano Petroleum, Inc.

Burnett Plaza

801 Cherry Street

Suite 3200, Unit 25

Fort Worth, TX 76102

 

Attention: Ben Daitch, Senior Vice President and Chief Financial Officer

 

Ladies and Gentlemen:

 

Cano Petroleum, Inc. (the “Company”) has advised UnionBanCal Equities, Inc.
(“UBE”) that the Company desires to enter into a $15,000,000 subordinated,
second lien secured, multi-draw term loan facility (“Term Facility”) to
(a) finance the costs and expenses of entering into and funding the Term
Facility and (b) the ongoing working capital and other general corporate
purposes of the Company and its subsidiaries.

 

In connection with the foregoing, UBE is pleased to advise you of its commitment
to provide the full principal amount of the Term Facility and to act as the sole
administrative agent (in such capacity, the “Administrative Agent”) for the Term
Facility, all upon and subject to the terms and conditions set forth in this
letter (this “Commitment Letter”) and in the Summary of Terms and Conditions
attached as Exhibit A hereto and incorporated herein by this reference (the
“Summary of Terms”).

 

The commitment of UBE hereunder is subject to the satisfaction of each of the
following conditions precedent in a manner acceptable to UBE:  (a) the
completion of a due diligence review of the assets, liabilities (including
contingent liabilities) and businesses of the Company and its subsidiaries in
scope and with results satisfactory to us in our sole and absolute discretion;
(b) the accuracy and completeness of all representations that you and your
affiliates make to UBE and your compliance with the terms of this Commitment
Letter (including the Summary of Terms); (c) prior to closing of the Term
Facility there shall be no competing offering, placement or arrangement of any
debt securities or bank financing by or on behalf of the Company or any of their
respective subsidiaries (other than the debt under the Credit Agreement dated
November 29, 2005 among the Company, Union Bank of California, N.A., as
administrative agent and issuing lender, and the lenders party thereto from time
to time (as heretofore and hereafter amended, the “Senior Credit Agreement”));
(d) the negotiation, execution and delivery of definitive documentation for the
Term Facility consistent with the Summary of Terms and otherwise satisfactory to
UBE; (e) no material adverse change in or material disruption of conditions in
the financial, banking or capital markets generally; (f) no change, occurrence
or development that is reasonably likely in our opinion, to have a material
adverse effect on the business, prospects, assets, liabilities, operations, or
condition (financial or otherwise) of the Company and its subsidiaries and
affiliates, shall have occurred or become known to us; and (g) our not becoming
aware after the date hereof of any information or other matter affecting the
Company or any of its subsidiaries or affiliates which in our judgment is
inconsistent in a material and adverse manner with any information or other
matter disclosed to us prior to the date hereof.

 

You represent, warrant and covenant that (a) all financial projections
concerning the Company and its subsidiaries that have been or are hereafter made
available to UBE by you or any of your representatives (or on your or their
behalf) or by the Company or any of its subsidiaries or representatives (or on
their behalf) (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions and (b) all information and evaluations
prepared by you and your advisors, or on your behalf,

 

--------------------------------------------------------------------------------


 

relating to the Term Facility (together with the Projections, the
“Information”), which has been or is hereafter made available to UBE or the
Lenders by you or any of your representatives (or on your or their behalf) or by
the Company or any of its subsidiaries or representatives (or on their behalf),
as and when furnished, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading.  You agree to furnish us with further and supplemental
information from time to time until the date of the initial borrowing under the
Term Facility (the “Closing Date”) so that the representation, warranty and
covenant in the immediately preceding sentence are correct on the Closing Date
as if the Information were being furnished, and such representation, warranty
and covenant were being made, on such date.  In issuing this commitment, UBE is
and will be using and relying on the Information without independent
verification thereof.

 

By executing this Commitment Letter, you agree to reimburse UBE from time to
time on demand for all out-of-pocket fees and expenses (including, but not
limited to, (a) the fees, disbursements and other charges of outside counsel to
UBE, and of special and local counsel, if any, retained by the Administrative
Agent and (b) due diligence expenses) incurred in connection with the Term
Facility, the syndication thereof and the preparation of the definitive
documentation therefor, and with any other aspect of the Term Facility and any
similar transaction and any of the other transactions contemplated thereby.

 

You agree to indemnify and hold harmless UBE, each lender that may be party to
the Term Facility from time to time (the “Lenders”) and each of their affiliates
and their respective officers, directors, employees, agents, advisors and other
representatives (each an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Term
Facility and any other financings, or any use made or proposed to be made with
the proceeds thereof (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNIFIED PARTY), except to the extent such claim, damage, loss, liability or
expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or proceeding
to which the indemnity in this paragraph applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by you, your equityholders or creditors or an Indemnified Party, whether or not
an Indemnified Party is otherwise a party thereto and whether or not any aspect
of the Term Facility is consummated.  You also agree that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to you or your subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Term Facility, except to the extent of direct,
as opposed to special, indirect, consequential or punitive, damages determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

This Commitment Letter and the contents hereof are confidential and, except for
disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained by

 

2

--------------------------------------------------------------------------------


 

you in connection with the Term Facility or as otherwise required by law, may
not be disclosed in whole or in part to any person or entity without our prior
written consent; provided, however, it is understood and agreed that you may
disclose this Commitment Letter (including the Summary of Terms) (a) on a
confidential basis to the board of directors and advisors of the Company in
connection with their consideration of the Term Facility, and (b) after your
acceptance of this Commitment Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges.  UBE hereby notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), UBE is required to obtain, verify and record information that identifies
you, which information includes your name and address and other information that
will allow UBE to identify you in accordance with the Act.

 

You acknowledge that UBE or its affiliates may be providing financing or other
services to parties whose interests may conflict with yours.  UBE further
advises you that they will not make available to you confidential information
that they have obtained or may obtain from any other customer.  In connection
with the services and transactions contemplated hereby, you agree that UBE is
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you or any of your or its respective affiliates that is
or may come into the possession of UBE or any of its affiliates.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (a) (i) the arranging and other services described herein
regarding the Term Facility are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and UBE, on the other hand, (ii) you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate, and (iii) you are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby; (b) (i) UBE has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for you, any of your affiliates or any other person or entity and
(ii) UBE shall not any obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (c) UBE and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
affiliates, and UBE has no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against UBE and its affiliates with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter.

 

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the Term
Facility shall be executed and delivered, and notwithstanding the termination of
this Commitment Letter or any commitment or undertaking of UBE hereunder;
provided, however, that you shall be deemed released of your reimbursement and
indemnification obligations hereunder upon the execution of all definitive
documentation for the Term Facility which contain the comparable provisions
related thereto, and the initial extension of credit thereunder.

 

This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original.  Delivery of an executed counterpart of this
Commitment Letter by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart thereof.

 

This Commitment Letter (including the Summary of Terms) shall be governed by,
and construed in accordance with, the laws of the State of Texas.

 

3

--------------------------------------------------------------------------------


 

WAIVER OF JURY TRIAL.  Each of you and UBE hereby irrevocably waives any and all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter (including the Summary of Terms), the Term Facility and the other
transactions contemplated hereby and thereby or the actions of UBE in the
negotiation, performance or enforcement hereof.  The commitments and
undertakings of UBE may be terminated by us if you fail to perform your
obligations under this Commitment Letter on a timely basis.

 

This Commitment Letter (including the Summary of Terms) embodies the entire
agreement and understanding among UBE, you, and your affiliates with respect to
the Term Facility and supersedes all prior agreements and understandings
relating to the specific matters hereof.  However, please note that the terms
and conditions of the commitment of, and the undertaking of, UBE hereunder are
not limited to those set forth herein or in the Summary of Terms.  Those matters
that are not covered or made clear herein or in the Summary of Terms are subject
to mutual agreement of the parties.  No party has been authorized by UBE to make
any oral or written statements that are inconsistent with this Commitment
Letter.

 

This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.

 

This Commitment Letter and all commitments and undertakings of UBE hereunder
will expire at 5:00 p.m. (Houston time) on November 19, 2008 unless you execute
this Commitment Letter and return it to us prior to that time (which may be by
facsimile transmission), whereupon this Commitment Letter (including the Summary
of Terms) shall become a binding agreement.  Thereafter, all commitments and
undertakings of UBE hereunder will expire on December 19, 2008, unless the
Closing Date occurs on or prior thereto.  In consideration of the time and
resources that UBE will devote to the Term Facility, you agree that, until such
expiration, you will not solicit, initiate, entertain or permit, or enter into
any discussions in respect of, any offering, placement or arrangement of any
competing subordinated or second lien credit facility or facilities for the
Borrower and its subsidiaries with respect to the matters addressed in this
Commitment Letter.

 

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

/s/ John Utz

 

Name:

John Utz

 

Title:

President

 

 

 

 

 

 

 

By:

/s/ Derrick Pan

 

Name:

Derrick Pan

 

Title:

Vice President

 

 

 

 

ACCEPTED AND AGREED TO

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ Benjamin Daitch

 

Name:

Benjamin Daitch

 

Title:

SVP & CFO

 

 

5

--------------------------------------------------------------------------------


 

Cano Petroleum, Inc.

Summary of Terms and Conditions

Up to $25,000,000 Subordinated Term Loan – November, 2008

 

Borrower:

 

Cano Petroleum, Inc. (“Cano” or the “Company”).

 

 

 

Guarantors:

 

All subsidiaries of the Company. Company and Guarantors collectively are
referred to as “Loan Parties”.

 

 

 

Administrative

 

 

Agent and Sole

 

 

Arranger:

 

UnionBanCal Equities, Inc. (“UBE”) will serve as Administrative Agent (Agent”)
and as Sole Arranger.

 

 

 

Lender(s):

 

UBE and one or more other Lenders mutually agreeable to the Borrower and the
Agent.

 

 

 

Loan:

 

Up to a $25,000,000 Subordinated Term Credit Facility (the “Term Credit”).
Amount of Initial Commitment under the Term Credit (see below) to be available
as set forth below; additional availability above this Initial Commitment
subject to approval of UBE and additional lender(s).

 

 

 

Initial Commitment

 

 

Under Term Credit:

 

Up to $15,000,000 available, in $5,000,000 minimum increments, from the Closing
until 90 days thereafter (“Draw Period”).

 

 

 

Use of Proceeds:

 

Proceeds will be used for capital expenditures, working capital and other
general corporate purposes.

 

 

 

Maturity:

 

4.5 years from Closing

 

 

 

Repayment:

 

All principal, plus accrued interest, due at Maturity.

 

 

 

Optional

 

 

Prepayment:

 

The Loan may be partially (in minimum $2,500,000 increments) or fully repaid at
any time subject to the Redemption Premiums.

 

 

 

Mandatory

 

 

Repayment:

 

Change of control; asset sales. Subject to Redemption Premiums.

 

 

 

Redemption

 

 

Premiums:

 

Year 1:

102%

 

 

Year 2:

101%

 

 

Thereafter:

100%

 

 

 

Interest Rates:

 

LIBOR plus 6.00% payable in cash quarterly in arrears. LIBOR tranche maturity to
be 90 days.

 

 

 

Default Rate:

 

2.00% over the Interest Rate.

 

 

 

Commitment Fee:

 

During the Draw Period, 1.00% on undrawn amount of the Initial Commitment.

 

 

 

Collateral:

 

Second lien on same assets contemplated by the senior lenders, which

 

6

--------------------------------------------------------------------------------


 

 

 

includes Union Bank of California, N.A. (“UBOC”) as Lead Arranger/Agent.

 

 

 

Ranking:

 

The Loan will rank junior to senior secured debt in an amount not to exceed the
borrowing base in effect on the senior secured debt up to a maximum amount of
$120,000,000, and all obligations under hedge agreements required and secured
under the Senior Debt facility (collectively, the “Senior Debt”). The Loan will
rank senior in right of payment to any indebtedness other than the Senior Debt.
While the Loan is outstanding, the Borrower will not incur any new indebtedness,
except under the Senior Credit Agreement, that is senior to the Loan except with
the prior written consent of UBE.

 

 

 

Subordination:

 

Subordination provisions (such as payment blockage, standstill, rights upon
bankruptcy and the like) will be agreed upon by UBE and UBOC. Any indebtedness
that is junior to the Loan shall be unsecured, pay no principal prior to the
payment in full in cash of the Loan, mature after the maturity of Loan, shall
not pay interest while the Borrower is in payment or financial covenant default
with respect to the Loan, and shall otherwise be subordinate in all respects to
the Loan as UBE shall determine in its sole reasonable discretion.

 

 

 

Guarantees:

 

Same contemplated by UBOC Senior Debt. The obligations shall be subordinated to
the guaranty provided to UBOC Senior Debt.

 

 

 

Representations and

 

 

Warranties, and

 

 

Conditions

 

 

Precedent:

 

Same contemplated by UBOC Senior Debt.

 

 

 

Affirmative

 

 

Covenants:

 

Same contemplated by UBOC Senior Debt.

 

 

 

Negative

 

 

Covenants:

 

Same contemplated by UBOC Senior Debt other than financial covenants set forth
below.

 

 

 

Financial

 

 

Covenants:

 

Minimum Current Ratio

 

 

The Borrower’s ratio of consolidated current assets to consolidated current
liabilities shall not be less than 1.00:1.00, calculated quarterly. For purposes
of this calculation, the Borrower’s current assets will include unused
availability under the Revolver, consolidated current liabilities will exclude
current maturities of the Credit Facility, and both current assets and current
liabilities will exclude non-cash obligations under FAS 133 and FAS 143.

 

7

--------------------------------------------------------------------------------


 

 

 

Minimum Interest Coverage Ratio

 

 

The Borrower’s ratio of EBITDAX to Interest cannot be less than 2.5:1.0 on a
rolling four quarter basis.

 

 

 

 

 

Maximum Debt to EBITDAX

 

 

The Borrower’s ratio of Total Indebtedness to EBITDAX cannot exceed 4.5X for
each four quarter period, commencing with the four-fiscal quarter period ending
December 31, 2008.

 

 

 

 

 

Minimum Asset Coverage Ratio

 

 

Borrower will maintain a ratio of Total Proved PV10 Reserves to Total Debt of
not less than 1.50 to 1.0. For purposes of this test, “Total Proved PV10
Reserves” shall be determined in accordance with SEC guidelines, with the
following exceptions: (i)  commodity prices shall be forecasted according to a
“Strip Price,” adjusted for any basis differential and any existing commodity
hedges for forecasting oil & gas prices (“Strip Price” forecast shall mean the
equivalent swap price as quoted by NYMEX for three years and held constant
thereafter, based on the average of the last twelve months), (ii)  operating
expenses will be held constant, and (iii) the PDP category must comprise at
least 60% of the Total Proved PV10. The covenant will be tested semi-annually or
at any other time the Senior Debt borrowing base is recalculated.

 

 

 

Reporting

 

 

Requirements:

 

Same contemplated by UBOC Senior Debt.

 

 

 

Assignments &

 

 

Participations:

 

UBE may assign or participate its commitment with consent of Borrower, which
consent shall not be unreasonably withheld; provided that no such consent shall
be required if an event of default has occurred and remains in effect at the
time of the assignment or participation.

 

 

 

Events of Default:

 

Same contemplated by UBOC Senior Debt (other than financial covenant defaults).

 

 

 

Rights of Cure:

 

Senior lender(s) and Borrower shall permit UBE an opportunity to cure any event
of default that requires an enforcement action under the senior loan documents.
UBE shall have thirty (30) business days after receiving a default notice from
senior lender to cure such events of default. Such cure rights will be further
explained in the inter-creditor agreement between UBE and senior lender(s).

 

 

 

Expenses:

 

Usual and customary including legal, accounting, technical due diligence
(including engineering), title, administration, appraisal, environmental and
other due diligence required.

 

 

 

Required Lenders:

 

If three or fewer Lenders (including UBE), 100%

 

8

--------------------------------------------------------------------------------


 

 

 

Otherwise, greater than 50%.

 

 

 

UBE Counsel:

 

Bracewell & Giuliani LLP

 

 

 

Governing Law:

 

State of Texas

 

 

 

Disclaimer:

 

This Term Sheet is preliminary and is subject to documentation acceptable to
UBE.

 

9

--------------------------------------------------------------------------------